DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claim 1, cancellation of claim 28 and the addition of claim 30.
Claim Rejections - 35 USC § 112
	The previous 112 rejection of claim 7 is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/06/2021, with respect to the 112 rejection of claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
	The Examiner acknowledges that the ‘second’ channel is essentially a label used to differentiate from the ‘first’ channel outlined in claim 5. The meets and bounds of the claim are therefore clear when read in light of the original specification.
Allowable Subject Matter
Claims 1-11, 21-27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 30 outline a laser structure including a transparent substrate with a conductive layer, front and back conductive structures, first and second detecting electrodes, via holes providing connections between the conductive structures and the electrodes, and a passivation layer. Claim 1 further outlines the passivation layer is directly contacting first and second sides of the adhesive and the front conductive structure, while claim 30 outlines the location of the passivation layer relative to the substrate and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828